DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims benefit from U.S. Provisional Application No. 62/728,439 filed on September 7, 2018.
Status of the Claims
Claims 1 – 24 are pending in the instant application.
Election/ Restriction
Applicant’s election without traverse of Group I (claims 1 – 7 and 24), drawn towards the compound of Formula I, a pharmaceutical composition comprising said compound and a medical kit comprising said compound, in the reply filed on July 16, 2021 is acknowledged. Claims 8 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 2 – 3 and 7 are objected to because of the following informalities:
Claim 2 recites the limitation “The compound of Formula I, wherein R1 comprises –NH2; …” (emphasis added). According to the listing of specified alternatives for the variable R1, the instant claim is classified as a “Markush” claim. The term “comprises” in the instant claim is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see, MPEP §2111.03 (I)). MPEP §2111.03 (II), 3rd paragraph, also states “A claim element defined by selection one of the proper Markush group language presented below:
“The compound of Formula I, wherein R1 is –NH2; …”; OR
“The compound of Formula I, wherein R1 is selected from –NH2; …”.
Similarly, Claim 3 recites the limitation “The compound of Formula I, wherein the compound comprises …” (emphasis added). Since the claim recites 4 specific compounds in alternative form, the recitation of the term “comprises” is not proper Markush group language. Applicant is requested to amend the instant claim to recite one of the phrases “The compound of Formula I, wherein the compound is …” OR “The compound of Formula I, wherein the compound is selected from …”.
Claim 7 is considered incomplete. Please insert a period (.) at the end of the phrase “… wherein the second active agent comprises PF05212384 or SAHA.” (emphasis added).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3 – 7 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The instant independent claim 1 recites a compound of Formula I:

    PNG
    media_image1.png
    132
    457
    media_image1.png
    Greyscale

However, it does not explicitly define the scope of the variable R1. It is unclear if the variable R1 encompasses the same scope as recited in the instant claim 2, or does it also include additional alternatives. Therefore, the instant claims are indefinite. For examination purposes, the scope of the variable R1 is the same scope as recited in the instant claim 2. Applicant is requested to incorporate the limitations of the instant claim 2 into the independent claim 1 in order to overcome the rejection.

Claims 2 – 3, 5 – 7 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The preamble of the claims 2 and 3 recite the phrase “The compound of Formula I, …”. Since the instant claims do not depend upon the independent claim 1, it is unclear what the structure of the compound of Formula I is. Therefore, the instant claims are indefinite. Applicant is requested to amend the instant claims to change the dependency to be dependent upon claim 1, OR recite the structure of compound of Formula I in the instant claims in order to overcome the rejection.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The instant independent claim 4 is drawn towards a compound comprising the spectral peaks according to FIG. 3, FIG. 4, FIG. 5 and/or FIG. 6. However,
According to the specification (paragraphs [0024] – [0027]), Figures 3 – 6 refer to the spectra of compounds 3, 3, 6 and 8 respectively. The instant claim does not recite any compound(s) in reference to the spectral peaks or the figures. Does the instant claim refer to a compound of Formula I (as recited in the instant claim 1) or specific compounds 3, 6 and 8 (as recited in the specification)?
It is unclear what is identified/ qualified as a spectral peak. Do the peaks require a specific X-Ray Diffraction pattern or do all the peaks have/require the same amplitude
Thus, the scope of the instant claim cannot be ascertained and render the instant claims indefinite. Applicant is requested to amend the claim to properly address the issues addressed above in order to overcome the rejection.
	
Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 1 – 5 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WIPO Publication WO 9506469 A1 (Stevens).
	Stevens teaches (see, page 22) the compound of Example XIII, 2-(4-Aminophenyl) benzoxazole (Compound DF14), as presented below (using ChemDraw version 17.1):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Stevens teaches the compound of instant Formula I, wherein:
R1 is –NH2.

	The instant claim 4 is drawn towards a compound comprising the spectral peaks according to FIG. 3, FIG. 4, FIG. 5 and/or FIG. 6. Please note that the reference to the spectral peaks are considered properties and are inherent to the claimed compound(s)/composition(s). It is noted that the discovery of a new or previously unrecognized property of a known compound or composition does not render it patentable (MPEP sections §2112(I) and §2112.01 (I)).
	The instant claim 5 is drawn towards a pharmaceutical composition comprising a compound of any one of claims 1-4 and a pharmaceutically acceptable carrier. Stevens teaches (see, page 22) that a mixture of 2-aminophenol and 4-aminobenzoic acid in polyphosphoric acid (pharmaceutically acceptable carrier) was heated to about 190 °C for 4 hours, cooled and mixed with 10% aqueous sodium bicarbonate. The product was collected, washed with water and recrystallized from methanol-H2O to obtain small pale yellow crystals of the final product.
	The instant claim 24 is drawn towards a medical kit suitable for the treatment of cancer, comprising printed instructions for administering a compound of any one of claims 1-4 to a subject afflicted with a cancer; or a pharmaceutical composition comprising the compound of see, page 26 lines 8-17) that the amount of the active compound (Compound DF14) which is required in order to be effective as an antitumor agent for treating mammals will vary and will depend upon the discretion of the medical practitioner treating the mammal in each particular case. The factors to be considered include the route of administration and pharmaceutical formulation; the mammal’s body weight, surface area, age and general condition, and the chemical form of the compound to be administered. Thus, Stevens provides specific instructions for administering the compound as an antitumor agent (treat cancer) to a subject afflicted with cancer.
	Therefore, WIPO Publication WO 9506469 A1 anticipates the instant claims 1 – 5 and 24.

Conclusion
Claims 1 – 7 and 24 are rejected.
Claims 8 – 23 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626